 1
     ARASTO FARSAD (SBN: 273118)
     NANCY WENG (SBN: 251215)
 2
     FARSAD LAW OFFICE, P.C.
     2905 Stender Way, Suite 76
 3
     Santa Clara, CA 95054
     Telephone: 408-641-9966
 4   Fax: 408: 866-7334
     FarsadLaw1@gmail.com
 5   nancy@farsadlaw.com
 6   Attorney for Debtor(s)
 7

 8
                               UNITED STATES BANKRUPTCY COURT
 9                             NIORTHERN DISTRICT OF CALIFORNIA
10                                                   )   Case No. 18-52539 MEH
     In re:                                          )   Chapter 13
11
     David R. Foley                                  )
                                                     )   DECLARATION OF NANCY WENG, ESQ.
12                                                   )   IN SUPPORT OF OPPOSITION TO
                                                     )   MOTION FOR REVIEW AND
13                            Debtor(s).             )   DISGORGEMENT OF ATTORNEY’S FEES
                                                     )
14                                                   )   Hearing Date: January 25, 2019
                                                     )   Hearing Time: 10:00 a.m.
15                                                   )   Judge: Hon. M. Elaine Hammond
                                                     )   Place: 280 S. First Street, Courtroom
16                                                   )   3020
                                                     )   San Jose, CA 95113
17                                                   )
                                                     )
18

19
            I, Nancy Weng, of the FARSAD LAW OFFICE, P.C., am the attorney of record for
20
     David R. Foley (“Debtor”) in the instant case. I have personal knowledge of the information
21
     contained herein and, if called upon to testify, I could and would competently do so. I declare as
22
     follows:
23          1.      On or about November 13, 2018, my office was retained by the Debtor to file
24   bankruptcy in order to stop a non-judicial foreclosure of his real property located at 311 Santa
25   Rosa Drive, Los Gatos, CA 95032 (“Property”)
26          2.      With the minimal information provided after-office hours on November 13, 2018

27   (on the eve of foreclosure), I assisted the Debtor in this last-minute endeavor by preparing a

28




     Case: 18-52539      Doc# 32       Filed: 01/09/19    Entered: 01/09/19 16:21:02       Page 1 of 5
     “skeletal” petition. Our office filed skeletal petition at approximately 8:00 a.m., November 14,
 1
     2018, to stop the foreclosure.
 2
             3.     At the time of the emergency filing, I did not know the exact amounts of the
 3
     Debtor’s secured and unsecured debts. It was not a few days prior to December 10, 2018, when
 4
     the balance of the schedules were due, that I received all of the Debtor’s financials. I then
 5
     learned that the Debtor actually owed a balance on the Property over 109(e) limits. At this time,
 6   I discussed with the Debtor the 109(e) problem and possible conversion of the case to one under
 7   Chapter 11 as the Debtor would not be able to continue with the Chapter 13. I also discussed
 8   many options available to the Debtor-one being reinstatement of the subject delinquent first
 9   mortgage loan in lieu of the Chapter 11.

10
             4.     As is clear from the graph below, I spent 10.5 hours responsibly attending to the
     legal needs of the Debtor: First, performing “triage” to stop the foreclosure; and Second) with the
11
     “legal tourniquet” in place providing sufficient time, I could now responsibly research and
12
     discuss the inappropriate nature of Debtor’s Chapter 13 and the options before him.
13
             5.     For these legal services, I asked the Debtor for compensation in the amount of
14
     $2,155-less than the entire no-look fee in San Jose. Given that the Debtor received the benefit
15
     of saving his Property from foreclosure with his good faith intentions to reinstate his loan, the
16   Debtor received more than reasonable value of the services provided.
17           6.     The Trustee cites to 11. U.S.C. § 329 as the determinant section to determine
18   whether fees exceed “the reasonable value of the services provided.” Specifically “if a [a
19   debtor’s attorney’s] compensation exceeds the reasonable value of [the services provided], the

20   court may…..order the return of any such payment, to the extent excessive….”
             Here, the Debtor came into my firm’s office on the eve of foreclosure. Had his Property
21
     been foreclosed, the Debtor would have lost his Property as well as $700,000 in equity. I stayed
22
     late in the office until 9 p.m. to ensure that the skeletal filing would be prepared to be filed at
23
     8:00 a.m. the next morning. I do not know what yardstick the Chapter 13 Trustee is using to
24
     determine that $2,155 is “excessive under the circumstances”. Given that the Debtor received
25
     the benefit of saving his Property from foreclosure with his good faith intentions to reinstate his
26   loan, the Debtor received more than reasonable value of the services provided. Counsel’s normal
27   billing rate is $300.00. The hours spent on this case thus far is:
28    Date                      Event                     Hours                     Total




     Case: 18-52539       Doc# 32       Filed: 01/09/19     Entered: 01/09/19 16:21:02         Page 2 of 5
      11/13/2018                Consult/skeletal         1                       300
 1
                                petition preparation
 2
      11/28/18                  Draft ex parte motion    .3                      90
 3
                                to extend time to file
 4
                                balance of schedules
 5
      11/30/2018                Review title report      1.2                     360
 6
                                through third
 7                              company for amount
 8                              owed - $60 cost
 9

10    12/09/2018                Review proof of          .3                      90

11
                                claims filed
      12/10/2018                Draft balance of         1.5                     450
12
                                schedules
13
      12/10/2018                Review and sign with     2                       600
14
                                Debtor balance of
15
                                schedules
16
      12/18/2018                Meet with Debtor         1                       300
17
                                regarding conversion
18    12/28/2018                Review Trustee’s         .5                      150
19                              Disgorgement Motion
20    1/7/2019                  Respond to Trustee’s     3                       900
21                              Motion to Disgorge

22                              and declarations

23
      Total                                              10.8                    3,240

24
              The Debtor has received reasonable value of services. By filing the bankruptcy petition, I
25
     helped the Debtor to stay a foreclosure sale and prevent the loss of hundreds of thousands of
26
     dollars worth of equity from foreclosure. The bankruptcy is giving the Debtor time to either
27
     reinstate his loan and become current, or convert to Chapter 11. I worked diligently with the
28
     Debtor to discuss his options to save his Property. At present, if charging by the regular rate, the



     Case: 18-52539       Doc# 32      Filed: 01/09/19       Entered: 01/09/19 16:21:02     Page 3 of 5
     Debtor would have spent $3,240. Instead, the Debtor has only paid $2,155. Therefore, I believe,
 1
     the Debtor has received more than reasonable value of services for which he paid and
 2
     disgorgement is inappropriate.
 3
            7.      The Trustee’s Application for Disgorgement cites Hale v. United States Trustee
 4
     (In re Basham), 208 B.R. 926, 931 (9th Cir. B.A.P. 1997) as setting forth the standard by which a
 5
     court should determine reasonableness of fees and in support of the Trustee’s Application.
 6   However, I believe, the facts in Hale are completely inapposite to the instant facts in this case.
 7   The only service attorney Hale provided to Debtors was completion of a Chapter 7 bankruptcy
 8   petition (not a Chapter 13) that was incomplete and erroneous and requiring extensive
 9   amendments. The Hale attorney also had the Debtors file Pro Per in their case. Hale failed to

10
     inform Debtors about the bankruptcy process, obtain their informed consent to his limited
     representation, or notify them about the impending meeting of creditors (or provide any other
11
     necessary information to the Debtors, for that matter). Instead, Hale attempted to persuade them
12
     to dismiss their petition without explaining why or how it would affect their rights. Debtors
13
     ultimately paid $1000 to correct and supplement the work that Hale performed. The bankruptcy
14
     court did not abuse its discretion in disgorging Hale of his attorney fees.
15
            8.      None of the facts in Hale apply to this case. None. My office filed this petition
16   for the Debtor as an emergency basis on the eve of foreclosure. Because of the complex nature
17   of the Debtor’s case and in order to perform due diligence, I obtained an Order to Extend Time
18   to file the balance of the schedules in order to:
19          a. obtain more information and review Debtor’s financials in detail;

20
            b. contact the IRS/FTB to obtain tax transcripts;
            c. run a preliminary title report for the Debtor’s Property and paid $60 out of pocket to
21
                 determine the amount of the claims and research the possibility of other liens;
22
            d. file the balance of the petition; and
23
            e. have a lengthy meeting with the Debtor to explain the different chapters of
24
                 bankruptcy and options available to the Debtor. (e.g., I explained a “worst case
25
                 scenario” of a “sale” plan option in a Chapter 11 in order to not lose $700,000 in the
26               Property’s equity)
27          As a result, I was able to halt the rush to foreclosure of the Debtor’s Property that would
28   allow reasonable and responsible assessment of the Debtor’s options under bankruptcy




     Case: 18-52539       Doc# 32      Filed: 01/09/19    Entered: 01/09/19 16:21:02         Page 4 of 5
     protection. For these services, I disagree with the Chapter 13 Trustee’s assessment that I charged
 1
     fees that “exceed the reasonable value of the services provided”. I do not believe being charged
 2
     nearly two-thirds less than regular rates in order to preserve one’s home and retain well more
 3
     than one-half million dollars in equity can be seen as excessive by any stretch of the imagination.
 4

 5
            I declare under penalty of perjury under the laws of the United States of America that the
 6   foregoing is true and accurate.
 7

 8   Dated: January 9, 2019
 9
     /s/ Nancy Weng
10
     Nancy Weng, Esq.
11
     Attorney for Debtor

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case: 18-52539        Doc# 32     Filed: 01/09/19   Entered: 01/09/19 16:21:02        Page 5 of 5
